PER CURIAM.
The appellant was convicted of the offense of carrying a pistol concealed about his person. There is no merit in the objections made to the warrant of arrest, because is was made returnable to the “judge” of the county court, in place of being made returnable *262to the court.—Carnley v. State, 162 Ala. 94, 50 South. 362; Redd v. State, 167 Ala. 96, 52 South. 885.
The other objections, with regard to the return by a justice of the peace to said county court, to the form of the warrant, and to the complaint filed by the solicitor, are without merit. Section 25 of Acts of 1898-99, p. 186, provides: “That all cases of misdemeanors returned by justices of the peace, or appeals from the justices or other courts of said county, to the said county court shall be tried upon the complaint of the solicitor filed in the cause,” etc.
There being no error apparent on the record, the judgment of the court is affirmed.
Note. — The above opinion was prepared by Mr. Justice Simpson of the Supreme Court, before the transfer of the case to this court, and is adopted by this court.